DETAILED ACTION
1.	This office action is in response to the communication filed on 10/14/2020.
2.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
5.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/914974 filed on 10/14/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Claim Objections
6.	Claim(s) 1, 7, 13, 18 and 20 is/are objected to because of the following informalities:  
Regarding claims 1, 13 and 20: In the second last paragraph, the abbreviation “user_IP_address” for the limitation “unique private IP address” should be in parentheses, e.g., a unique private IP address (user_IP_address). In the last paragraph, the phrase “the user_IP_address of the UE's” should be “the user_IP_address of the UE”.
Regarding claims 1, 7, 13, 18 and 20: the limitations “the at least one application server” should be “the at least one application authentication server” referring to the limitation “at least one application authentication server”.
Appropriate correction(s) is/are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a Single Sign-On function, and the claimed element(s), e.g., first/second/third/fourth/additional communication interface(s) and/or database, is/are non-statutory subject matter. The specification is silent about the definition of an interface, and/or does not limit the claimed element(s) to a hardware device. Applying the broadest reasonable interpretation, the claim(s) as a whole permits non-statutory embodiment, i.e. software per se.  
If the specification supports, amending the claim(s) to comprise one or more hardware device(s) would overcome the rejection.
Appropriate correction is required.

Allowable Subject Matter
8.	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 101 set forth in this Office action.

9.	Claims 13-20 are allowed.

10.	The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed toward a method for providing single sign on (SSO) service in a mobile network.  Claim(s) 1 identify the uniquely distinct features for a Single Sign-On Function (SOF) to communicating user's mobile network-specific authentication information to a first component; communicating registry information and service application-specific user authentication information to a second component; communicating specific routing policies based on an IP address of one or more data packets originating from a User Equipment (UE) to enable a single sign on (SSO) service with a User Plane Function (UPF) controller; registering an application service to an authentication server, and receiving, after registering, a digitally signed SSO ticket assigned to the UE from the application server; wherein the SOF is implemented in a control plane, the UE is associated with at least one premium network slice, and a unique private IP address is assigned to the UE; and wherein the SOF sends a special packet forwarding instruction to the UPF Controller to route the one or more packets received by UPF from the UE to an IP address of the authentication server; taken in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts. Claim(s) 13 and 20 identify the uniquely distinct features for receiving information including (1) a unique service-ID or name, and (2) an IP address(es) or hostname from an authentication server: sending the received information to a first component; receiving the digitally signed SSO ticket and a telephone number of the UE; sending the digitally signed SSO ticket and a telephone number of the UE to the first component for storage; assigning a unique private IP address to the UE when the UE connects to the mobile network; sending a special packet forwarding instruction to a User Plane Function (UPF) controller to route the one or more packets received by UPF from the UE to an IP address of the authentication server; wherein the first component receives registry information and service application-specific user authentication information from a Single Sign-On Function (SOF), and wherein SOF communicates specific routing policies for one or more data packets originating from the UE to enable a single sign on (SSO) service with the UPF controller; taken in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Gupte et al. (US 20180295134 A1), discloses a method to use a proxy engine for performing single sign-on for a user device. The other closest prior art, SRIDHAR et al. (US 20180131685 A1), discloses a method for providing network service based on single sign-on authentication. However, either singularly or in combination, Gupte et al. and SRIDHAR et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the claim(s). 
Therefore, claim(s) 1, 13, 20 and the respective dependent claims 2-12, 14-19 is/are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499